Citation Nr: 1640650	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to a bilateral foot disability.
  
In a December 2013 decision, the Board reopened the claim and remanded it to the RO for further development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  A history of gunshot wound to the left ankle was noted on entry into active service. 

2.  Any foot disorder from the pre-existing gunshot wound to the left ankle did not increase in disability as a result of active military service. 

3.  A left foot disability, other than from the pre-existing gunshot wound to the left ankle, did not have its clinical onset in service and is not otherwise related to active duty, nor was arthritis of the left foot manifested within one year of active duty.


CONCLUSION OF LAW

The criteria for an award of service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing this appealed issue of service connection for a left foot disorder in May 2009 prior to the July 2009 rating on appeal.  This letter notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

In addition, the Veteran was afforded VA examinations including most recently in April 2014 for this appealed issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA examinations in this case was adequate, as it was predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Service connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.   

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, to arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application. See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2015).  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury. 38 C.F.R. § 3.306 (b); Wagner v. Principi, 370 F.3d at 1096. 

Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07   (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345   (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, v. Brown 7 Vet. App. 498, 511 (1995).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the January 1974 entrance examination and accompanying report of medical history show that the Veteran reported a history of gunshot wound to his left ankle but otherwise denied foot trouble.  The entrance examination showed a one inch scar of the lower leg with an apparent small mass of possible BB's said to be on the lower right leg.  To the extent that any current left foot disorder may be related to this pre-service gunshot wound noted on entry, the presumption of aggravation, not the presumption of soundness, applies.  See 44 pg STRs received 11/4/75 in VBMS at pages 7, 11.  

Among the service treatment records (which are mostly illegible) is a page showing that on an unclear date in 1976, he sustained a crush injury to what was described as his right foot.  Examination revealed a minor laceration to the anterior tip of the second digit with no fracture shown on X-ray.  See 1 pg STR received in VBMS 4/22/09.  To the extent legible, the July 1982 separation examination does not appear to disclose any foot abnormalities.  See 44 pg STRs received 11/4/75 in VBMS at page 3.  

The Veteran noted in a June 2014 written statement that that it was his left foot that was actually injured in March 1976.  He reported that it was wrapped and he was sent back on duty.  He indicated that in the past years he had problems with this left foot that were self-treated with drugs and liquor and his pain worsened after he quit using drugs in 2009.  At that point he sought help at the VA.

Thereafter, medical evidence of foot issues is not shown until 2006 when the Veteran was treated for substance abuse and reported a history of a crushed left foot in 1975 when stationed in Hawaii.  Examination revealed some discomfort on range of motion.  Later in August 2006 the Veteran was seen in Podiatry for a surgical consult with pain along the dorsal aspects of his left foot for several years and history of the crush injury in 1976 causing problems.  Examination revealed tenderness along the dorsal aspect of the left foot, but there were no signs of edema.  The assessment was crush injury and osteoarthritis.  Plans included prosthetics request for arch supports, X-rays and continued prescriptions.  X-rays from the same month did show left foot findings of bony fusion between the 3rd and 4th metatarsals (MTs) with deformity of the 4th MT suggesting old fracture deformity.  Also shown were numerous metallic fragments in the lateral soft tissues adjacent to the calcaneous and mild hypertrophic spurring.  He was referred for arch supports in August 2006.  See 12 pg VAMC in VBMS on 3/7/14 at pages 1-4, 6.  

Subsequently, the Veteran is shown to have had repeated instances of left foot pain addressed or otherwise noted in treatment records from 2009 through 2014.  Again these records are noted to repeatedly disclose a history of a traumatic injury to the left foot with complaints of foot pain and swelling and objective findings of pain particularly on weightbearing.  Also, there were similar findings of post traumatic deformity in the left second through fourth MTS and metallic fragments of the left calcaneus shown on later X-rays as were shown in August 2006.  This is shown in VA records from March and April 2010 and X-ray reports from January 2009 and March 2010.  See 45 page VA records received in VBMS on 6/19/10 at pages 10, 17, 44, 45. However the history of the injury is noted to be somewhat different from that reported in 2006.  Specifically, the March 2010 podiatry note reveals a history of the Veteran having had a water buffalo fall onto his foot in 1975 or 1976 when he was in Vietnam.  See 121 pg VA records received in VBMS 3/7/14 at page 36.  The Board notes that the Veteran is not shown to have served in Vietnam, nor did he report serving in Vietnam when he filed his claim in May 2006.  

Persistent complaints of pain of the left foot on weightbearing with history of remote injury are noted in VA treatment records in January 2011, August 2011, May 2012 and January 2013.  See Id at pages 10-14, 23, 30.  

The Veteran underwent a VA examination in January 2012.  Examination revealed subjective complaints of daily foot pain and X-ray findings of multiple gunshot pellets in his left foot's soft tissues lateral to the midpoint of the calcaneous but no actual calcaneal deformity, and evidence of bridging from an old fracture of the fourth to the third MT.  

The January 2012 examiner's opinions, which were later found to be inadequate by the Board in December 2013, includes an unfavorable opinion that relied upon the 1976 service treatment record showing a right foot crush injury without evidence of fracture.  The examiner noted that there was no mention of any left foot injury in service, based on the evidence of record.  The examiner however was noted to have failed to have considered the Veteran's contention that it was his left foot, rather than his right foot, that was injured in 1976 and the examiner failed to comment on the evidence of an old left foot fracture.  

The January 2012 examiner also failed to provide an adequate rationale for his opinion as to whether the pre-existing left ankle or foot disability had been aggravated during service.  Specifically, the rationale that the Veteran was able to enter and complete USMC basic training without significant foot complaints was found inadequate as the examiner failed to discuss the complaints of left foot symptoms in service and the post-service findings of a "multitude" of shell fragments in his left heel, as well as the Veteran's reports of post-service left foot symptoms. 

The more recent VA records include a January 2013 orthopedic consult that gave a history of left foot crush injury in service in 1976 with a history of pain since that time that progressively worsened with age.  Again, pain with weightbearing was noted on examination and the X-rays were noted to show a complete synostosis of the 3rd and 4th MTs.  See 121 pg VA records received in VBMS 3/7/14 at page 7.  An April 2014 review of systems was positive for left foot pain secondary to remote crush injury.  See 31 Pg VAMC Biloxi received in VBMS 4/7/14 at page 1.  

The report of an April 2014 VA examination included review of the claims file and examination of the Veteran.  The Veteran's history was taken where he reported a surface crush injury to the left foot in March 1976 when a water buffalo crushed it.  The examiner reviewed the service treatment records showing a crush injury but it was reported in the right foot in March 1976 and was diagnosed as contusion, with X-rays at the time negative for fracture.  The examiner noted that the July 1982 separation examination was normal for both feet.  The examiner noted that in August 2006 he was given inserts by a VA podiatrist after left foot X-ray showed osteoarthritis.  X-ray findings confirmed the presence of post traumatic deformity of the mid left 2nd through 4th MT consistent with old healed fractures.  Also noted on the X-ray was syndesmosis between the left 3rd and 4th MTs, as well as metallic fragments that were shown to overlie the plantar surface of the left calcaneous.  

Examination of the left foot revealed pain on use, but no pain on manipulation, nor was swelling noted.  He also did not have flatfoot characteristics such as callouses, nor was there extreme tenderness of the plantar surface.  He was noted to use arch supports which did relieve symptoms.  He was also noted to use a cane.  Examination for alignment and deformity issues disclosed a decreased longitudinal arch on weight bearing of both feet, however there was no evidence of marked deformity; marked pronation; falling of the weight bearing line over or medial to the great toe; inward bowing of the Achilles tendon or marked inward displacement of the Achilles tendon.  There was also no other lower extremity deformity besides pes planus causing alteration of the weight bearing line.  

Furthermore, following physical examination, the examiner checked off the DBQ sheet indicating that there was no evidence of an actual pes planus, or other such structural abnormalities (such as Morton's neuroma, metatarsalgia, clawfoot, hammertoe etc).  

Following review of the evidence, including conflicting evidence and examination the examiner gave the following opinions as to the nature and etiology of the Veteran's left foot disorder:

With regard to all left foot disabilities, the following diagnosis was made: Osteoarthritis left foot, bony fusion between the 3rd and 4th metatarsals with deformity of the fourth metatarsal suggesting old fracture deformity noted on X-rays in August 2006.  Likewise diagnosed was posttraumatic deformity of the mid left second through fourth metatarsals, consistent with old healed fractures on left foot X-ray.  Also diagnosed were bilateral slightly falling arches which the examiner opined did not believe objectively causes pes planus.  In support of this conclusion, the examiner referenced the April 2014 weight bearing X-rays showing no diagnosis of pes planus.  

Regarding the left foot contusion shown in March1976 with normal foot X-ray without any mention of fracture, the VA examiner's opinion was that it is less as likely than not related to or the cause of the post traumatic fracture of the 4th MT noted on x-ray in August 2006; and the posttraumatic deformity of the mid left second through fourth metatarsals deemed consistent with old healed fractures on left foot shown in the January 2009 X-ray.  The examiner pointed out that the Veteran had no fracture when X-rays of his foot were taken during active duty and he had no other visit for left foot problem while on active duty until his separation examination in July 1982 which disclosed normal feet on exam.  The Veteran was noted to have subsequently developed evidence of fracture in 2006 and 2009 while attending the VA's SATP.  The examiner noted that the Veteran denied any other foot injury besides the service injury but the fact that he developed other fractures tends to refute his claims.  His claims file was said to lack evidence of chronicity or continuity of care regarding this crush injury to his left foot.  Additionally the examiner noted that the Veteran reported that his foot pain only became chronic in 2004.  

The April 2014 examiner also gave an opinion regarding the pre-existing gunshot wounds.  The examiner noted that the Veteran reported that this occurred while squirrel hunting at age 15.  The examiner gave an opinion that it is less as likely than not that he underwent an increase in underlying disability during service.  The examiner noted that he had only one visit for a foot condition in service in March 1976 and was diagnosed with a minor contusion to 5th digit and minor abrasion to distal tip of the 2nd toe, which clearly indicate that his arch was not involved in this crush injury.  Again his claims file's lack evidence of chronicity or continuity of care regarding the crush injury to left foot since 1977 until his treatment at the SATP program between May and September of 2006.  The examiner further opined that reasonably speaking, if the Veteran had a significant injury to his left foot, he would have sought medical care again while on active duty and prior to his podiatry clinic visit in August 2006.  

The examiner confirmed that his rationale for the above opinions was based on review of the claims file, clinical interview with physical exam of the Veteran, as well as the training and 35 years' experience of this clinician.

Based on review of the foregoing the Board finds that the preponderance of the evidence is against a grant of service connection for a left foot disorder, to include based on aggravation of a pre-existing gunshot wound that was noted on entry.  The Board accepts the opinions from the April 2014 VA examiner in making this decision, as these opinions were accompanied by adequate rationale following examination of the Veteran and review of the claims file.  Additionally, there is no medical evidence that directly contradicts this opinion.  

The Board acknowledges that the Veteran has asserted that the crush injury documented in service happened to his left foot rather than right foot, and also notes that the Veteran has alleged chronicity of symptoms.  However the Board finds that there are issues with credibility as shown in some inconsistent histories given as to the origin of the injury including some medical records suggesting a history that it happened in Vietnam where the Veteran is not shown to have served.  Further the available medical evidence is noted to have not shown a fracture when he was X-rayed in March 1976 and the lack of medical treatment following the March 1976 injury tends to suggest that his left foot fractures took place after service, per the April 2014 VA examiner's opinion.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.

As for the question of aggravation of the pre-existing gunshot wound in service, the Board accepts the April 2014 VA examiner's opinion that the evidence does not show a worsening of the pre-existing condition in service and the rationale that the crush injury in service did not involve the area of the foot affected by the gunshot wounds.  The opinion considered all relevant evidence and contained a clear rationale, making it highly probative.  Moreover, this opinion is not refuted by other medical evidence of record.

In sum, the Board finds that the evidence is against a finding that the Veteran has a foot disorder that began in or was otherwise caused in service, including due to aggravation of the pre-existing shotgun wounds to the left ankle/foot region.  Additionally the evidence does not show arthritis manifested within the presumptive period contemplated by 38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a left foot disability is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


